Exhibit 10.49

FIRST AMENDMENT TO LEASE

This FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 5th
day of October, 2007 by and between OYSTER POINT TECH CENTER, LLC, a Delaware
limited liability company (“Landlord”), and MONOGRAM BIOSCIENCES, INC., a
Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant, as successor in interest to VIROLOGIC, INC., a
California corporation, are parties to that certain Lease dated as of May 25,
1999 (the “Original Lease”). Pursuant to the Original Lease, Landlord leases to
Tenant and Tenant leases from Landlord approximately 40,410 rentable square feet
of space (the “Premises”), which is the entirety of the building located at 345
Oyster Point Boulevard, South San Francisco, California 94080 (the “Building”)
as part of a (1) building project totaling 40,410 square feet, commonly known as
345 Oyster Point Boulevard, South San Francisco, California 94080 (the
“Project”), as such Premises, Building and Project are more particularly
described in the Original Lease.

B. Landlord and Tenant desire to amend the Original Lease to, among other
things, extend the term of the Original Lease, all in accordance with the terms
and conditions set forth below.

C. All capitalized terms used herein but not specifically defined in this
Amendment shall have the meanings ascribed to such terms in the Original Lease.
The term “Lease” where used in the Original Lease and this Amendment shall
hereafter refer to the Original Lease, as amended by this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1. Premises and Project. Notwithstanding anything to the contrary contained in
the Original Lease, Landlord and Tenant each hereby agree that as of the date of
this Amendment, the Premises contains 40,410 rentable square feet, the Building
contains 40,410 rentable square feet and the Project contains one building
totaling 40,410 rentable square feet on approximately 2.043 acres of land, as
more particularly shown on Exhibit “A” attached hereto; provided, however, that
nothing contained herein shall restrict Landlord from re-measuring the Premises,
the Building or the Project as provided in the Lease.

2. Term of Lease. Notwithstanding anything to the contrary contained in the
Original Lease, the term of the Original Lease is hereby extended through and
including April 30, 2018 (the “First Amendment Expiration Date”). The period
commencing March 1, 2010 (the “First Amendment Commencement Date”) through and
including the First Amendment Expiration Date shall hereinafter be referred to
as the “Extended Term.” Except as expressly provided to the contrary herein, for
purposes of Tenant’s duties, obligations and liabilities under the Lease, the
Extended Term shall be part of the Lease Term.

3. Base Rent. Notwithstanding anything to the contrary contained in the Original
Lease, effective as of the First Amendment Commencement Date, Tenant shall pay
Base Rent with respect to the Premises as follows (which Base Rent shall be
payable in accordance with the terms of the Original Lease and in addition to
all other amounts due under the Lease, as amended, including, without
limitation, Tenant’s Proportionate Share of Basic Operating Costs):

 

Month of Extended Term:

   Rent Per Square Foot:    Monthly Base Rent:

1- 2

   $ 3.10 psf per month    $ 125,271.00

3 –14

   $ 3.20 psf per month    $ 129,312.00

15 – 26

   $ 3.30 psf per month    $ 133,353.00

27 – 38

   $ 3.41 psf per month    $ 137,398.10

 

1



--------------------------------------------------------------------------------

39 – 50

   $3.52 psf per month    $ 142,243.20

51 – 62

   $3.63 psf per month    $ 146,688.30

63 – 74

   $3.75 psf per month    $ 151,537.50

75 - 86

   $3.87 psf per month    $ 156,386.70

87 - 98

   $4.00 psf per month    $ 161,640.30

4. Tenant’s Proportionate Share. Effective as of the date of this Amendment,
Tenant’s Proportionate Share of the Building shall equal 100.00%, and Tenant’s
Proportionate Share of the Project shall equal 100%.

5. Option. Tenant shall continue to have the two (2) successive five (5) year
options to extend the term of the Lease as set forth in Section 37.D. of the
Original Lease; provided, however, that as of the date of this Amendment, the
reference to “$50.00 per rentable square foot” set forth in the last sentence of
the second full paragraph of this Section 37.D. is deleted and replaced with
“$85.00 per rentable square foot”.

6. No Right of First Offer. Section 37.C. of the Original Lease is hereby
deleted in its entirety and Tenant shall not have the Right of First Offer
detailed therein.

7. Right to Audit Utility Usage. Notwithstanding anything to the contrary
contained in the Original Lease, Tenant agrees that Landlord, at its election,
may contact all utility companies providing utility services to the Premises in
order to obtain data on the energy being consumed by the occupant of the
Premises. Furthermore, Tenant agrees to provide Landlord with its energy
consumption data within thirty (30) days after Landlord’s request for the same.
Tenant agrees to take such further actions as are necessary in order to further
the purpose of this paragraph, including, without limitation, providing to
Landlord the names and contact information for all utility providers serving the
Premises, copies of utility bills, and other relevant information reasonably
requested by Landlord.

8. Parking Density. Notwithstanding anything to the contrary contained in the
Original Lease, Tenant agrees that the Parking Density shall be 3.27
non-designated parking spaces per 1,000 square feet of rentable area.

9. Condition of Premises. Tenant shall continue to lease the Premises “as-is”,
“with all faults”, and “without any representations or warranties”, subject to
Landlord’s obligations to Tenant as provided in the Lease. Tenant agrees and
warrants that it has investigated and inspected the condition of the Premises
and the suitability of same for Tenant’s purposes, and Tenant hereby waives and
disclaims any objection to, cause of action based upon, or claim that its
obligations hereunder should be reduced or limited because of the condition of
the Premises or the suitability of same for Tenant’s purposes. Tenant
acknowledges that neither Landlord nor any agent or employee of Landlord has
made any representations or warranty with respect to the Premises or with
respect to its suitability for the conduct of Tenant’s business and Tenant
expressly warrants and represents that Tenant has relied solely on its own
investigation and inspection of the Premises in its decision to enter into this
Amendment and to continue to let the Premises in its “as-is” condition.

10. Attorneys’ Fees. In the event either party shall commence an action to
enforce any provision of this Amendment, the prevailing party in such action
shall be entitled to receive from the other party, in addition to damages,
equitable or other relief, and all costs and expenses incurred, including
reasonable attorneys’ fees and court costs and the fees and costs of expert
witnesses, and fees incurred to enforce any judgment obtained. This provision
with respect to attorneys’ fees incurred to enforce a judgment shall be
severable from all other provisions of this Amendment, shall survive any
judgment, and shall not be deemed merged into the judgment.

11. Broker. Tenant represents and warrants to Landlord that it has not dealt
with any broker other than CRESA Partners (who represented Tenant) and CB
Richard Ellis (who represented Landlord) with respect to this Amendment. If
Tenant has dealt with any other broker or person with respect to this Amendment,
it shall be solely responsible for the payment of any fees due said person or
firm and Tenant shall protect, indemnify, hold harmless and defend Landlord from
any liability in respect thereto.

12. Estoppel. Tenant warrants, represents and certifies to Landlord that as of
the date of this Amendment: (a) Landlord is not in default under the Lease; and
(b) Tenant does not have any defenses or offsets to payment of rent and
performance of its obligations under the Lease as and when same becomes due.

 

2



--------------------------------------------------------------------------------

13. Authority. Tenant has full power and authority to enter into this Amendment
and the person signing on behalf of Tenant has been fully authorized to do so by
all necessary corporate or partnership action on the part of Tenant.

14. Original Lease in Full Force. Except for those provisions which are
inconsistent with this Amendment and those terms, covenants and conditions for
which performance has heretofore been completed, all other terms, covenants and
conditions of the Original Lease shall remain unmodified and in full force and
effect. Landlord and Tenant ratify the Original Lease, as amended hereby.

15. Counterparts; Facsimile. This Amendment may be executed in counterparts,
each of which shall be deemed an original part and all of which together shall
constitute a single agreement. Each party hereto shall be authorized to rely
upon the signatures of all of the parties hereto on this Amendment which are
delivered by facsimile as constituting a duly authorized, irrevocable, actual,
current delivery of this Amendment with original ink signatures of each person
and entity.

16. Invalidity of Provisions. If any provision of this Amendment is found to be
invalid or unenforceable by any court of competent jurisdiction, the invalidity
or unenforceability of any such provision shall not affect the validity and
enforceability of the remaining provisions hereof.

17. Further Assurances. Each of the parties hereto agrees to execute and deliver
all such further documents and to take all such further actions as may be
reasonably requested by the other party hereto to effectuate fully the terms and
provisions of this Amendment, provided such documents or actions do not limit,
reduce or impair the rights of the party upon whom such request is made.

18. Landlord’s Address. From and after the date of this Amendment, all notices
to Landlord shall be delivered to Kennedy Associates Real Estate Counsel, Inc.,
Attn: Senior Vice-President—Asset Management, 1215 Fourth Avenue, Suite 2400,
Seattle, WA 98161 Facsimile: (206) 682-4769, with a copy to: Multi-Employer
Property Trust c/o Riggs Bank N.A., Attn: Patrick O. Mayberry, Senior Vice
President/MEPT, 808 17th St., N.W., 7th Floor, Washington, D.C. 20006-3944
Facsimile: (202) 835-6887, with a further copy to CB Richard Ellis, 101
California Street, Suite 4400, San Francisco, California 94111, Facsimile
(415) 772-0459.

19. Cross-Default. Tenant agrees that any Event of Default committed by Tenant
under any Lease or other occupancy agreement between Tenant and Landlord,
including, without limitation, pursuant to that Lease for 347 Oyster Point
Boulevard, South San Francisco, California 94080, shall be an Event of Default
under the Lease.

20. Contingency. NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT ARE
EXPRESSLY CONDITIONED UPON AND SUBJECT TO THE EXISTING TENANT (AND ANY
SUBTENANTS) IN THE BUILDING COMMONLY KNOWN AS 347 OYSTER POINT BOULEVARD, SOUTH,
SAN FRANCISCO, CALIFORNIA 94080 ENTERING INTO AN AGREEMENT TERMINATING ITS LEASE
AND ALL SUBLEASES UPON TERMS ACCEPTABLE TO LANDLORD IN ITS SOLE AND ABSOLUTE
DISCRETION. IF LANDLORD HAS NOT CONFIRMED TO TENANT IN WRITING THAT SUCH
TERMINATION AGREEMENT(S) HAVE BEEN ENTERED INTO BY OCTOBER 12, 2007, THEN EITHER
PARTY MAY TERMINATE THIS AMENDMENT UPON WRITING NOTICE TO THE OTHER.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed as of the date first written
above.

 

TENANT:

MONOGRAM BIOSCIENCES, INC.,

a Delaware corporation

By:   /s/ William D. Young Name:   William D. Young Title:   Chairman and CEO
By:   /s/ Alfred Merriweather Name:   Alfred Merriweather Title:   Sr. VP and
CFO

 

LANDLORD:

OYSTER POINT TECH CENTER LLC,

a Delaware limited liability company

By:  

NewTower Trust Company Multi-Employer Property Trust,

a trust organized under 12 C.F.R. Section 9.18

  By:  

Kennedy Associates Real Estate Counsel,

L.P., Authorized Signatory

    By:   /s/ Scott M. Matthews     Name:   Scott M. Matthews     Its:   Senior
Vice President

 

-4-